Citation Nr: 0828613	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran retired from active duty in July 1974 with over 
20 years of service.

This matter is on appeal from the Portland, Oregon Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an unappealed April 1975 decision, the RO denied the 
claim of entitlement to service connection for a low back 
disorder.

2.  The evidence added to the record since April 1975, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact of a current low back 
disorder that is necessary to substantiate the claim.

3.  A chronic low back disorder was not shown in service or 
for many years thereafter; the current low back disorder is 
not related to active service.


CONCLUSIONS OF LAW

1.  The April 1975 decision, which denied the veteran's claim 
of entitlement to service connection for a low back disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1975 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

New and Material Evidence

The veteran is claiming entitlement to service connection for 
a low back disorder.  The RO denied service connection for a 
low back strain in April 1975 on the basis that a low back 
disorder was not shown at separation from service.  He did 
not appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  

In November 2005, the veteran filed a claim of entitlement to 
service connection for a low back disorder, specifically for 
a herniated disc.  Based on the procedural history outlined 
above, the issue for consideration is whether new and 
material evidence has been received to reopen the claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Historically, when the RO considered first considered the 
claim, it obtained for review the veteran's service treatment 
records, including evidence of his complaints of back pain in 
October 1962, September 1969 and April 1972.  However, the RO 
observed that he did not report any back pain at his 
separation physical in September 1973.  Also of record was 
his statement that he had hurt his back "numerous times" 
while on active duty, and how that had continued to affect 
his actions since then.

Finally, the RO reviewed a VA examination from February 1975, 
which noted that the veteran had recurring pain and stiffness 
in the lumbar area, but diagnosed him with only a history of 
spinal cord bruises with low back pain.  He was not diagnosed 
with an underlying disability at that time.  The claim was 
denied in April 1975 and he did not appeal.

In November 2005, the veteran filed the current claim.  The 
evidence added to the record since the April 1975 rating 
decision includes private medical records from 2005 and VA 
medical records from 1998 to 2004.  These records indicate 
that, in August 2005, he was diagnosed with a "very large" 
L4-L5 disc herniation with compression of the L5 nerve root.  
He consequently underwent two microdiscectomy procedures in 
August and October 2005.  

The August and October 2005 private outpatient treatment 
records have not been previously submitted to agency 
evaluators, and are not cumulative or redundant of any other 
evidence in the record.  As such, the evidence is new under 
38 C.F.R. § 3.156(a).  Moreover, the August and October 2005 
outpatient treatment records reflect a currently-diagnosed 
disability, which was not shown at the time of the last final 
denial.  

Therefore, the evidence relates to an unestablished fact of a 
current low back disorder necessary to substantiate the 
claim.  Accordingly, as the evidence is both new and 
material, the claim is reopened.

Service Connection for a Low Back Disorder

The Board observes that the RO readdressed the merits of the 
veteran's claim in an October 2007 Statement of the Case 
(SOC).  Therefore, having determined that the claim should be 
reopened, the Board has jurisdiction to review the claim.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate that, in 
October 1962, he was diagnosed a low back strain without any 
apparent long-term effect.  In September 1969, he again 
complained of low back pain with some lateral and forward 
motion limitation due to spasms.  In both instances, the 
disorder appeared to be resolved with light duty and heat 
treatments.  

The veteran reported back pain in April 1972 after lifting 
cables.  The Board notes that, in this particular instance, 
he also felt pain in his left buttock and leg and impaired 
his ability to walk, although there was no mention of whether 
this pain was radicular in nature.  However, the separation 
physical in September 1973 gave no indication of low back 
pathology.  Therefore, the evidence does not support a 
finding of a chronic low back disorder in service.

The veteran filed a claim for low back pain shortly after 
service separation.  A VA examination in February 1975 noted 
that he developed local pain in his lower back after falling 
off a bulldozer in 1963 and had recurrent back pain 
"whenever he worked in a bent position or with excessive 
lifting."  He also specifically recalled an episode of 
severe pain in 1973.  He was diagnosed with a "[h]istory of 
contusion low back with recurring low back pain," but no 
underlying pathology was identified.

The first indication of low back pathology was in August 2005 
when the veteran was diagnosed with significant L4-L5 disc 
herniation, causing radiating pain in his left leg due to 
compression of the descending left L5 nerve root.  He 
subsequently underwent two microdiscectomy procedures in 
August 2005 and October 2005 to resolve the issue.  In his 
November 2005 claim, he stated that his back pain was less 
after surgery, but was still occasionally present.

In this case, the Board emphasizes the multi-year gap that 
exists between service separation in July 1974 and the 
symptoms related to his low back disorder in August 2005 
(approximately 30 years later).  The Board also notes the 
absence of any lower back complaints in his post-service VA 
outpatient treatment records from August 1998 to November 
2004.  His silence, when otherwise reporting his past medical 
history, constitutes negative evidence.

As such, the Board concludes that this evidence does not 
support the claim for service connection based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Further, the Board has also weighed the veteran's statements 
as to continuity of symptomatology against the absence of 
documented complaints or treatment for the years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, the veteran underwent a second VA 
examination in June 2007, where the examining physician 
reviewed his service treatment records in conjunction with 
his treatment for a herniated disc.  The examining physician 
concluded that it was "[i]mpossible to determine the origin, 
etiology or relationship of this problem to military service 
without resorting to mere speculation."  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Therefore, the VA examination does not weigh in favor of the 
veteran's claim.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright, 2 Vet. App. at 25 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  

The veteran contends that he did not have an X-ray or MRI in 
service to evaluate his potential low back pathology.  It is 
beyond the scope of the Board's jurisdiction or expertise to 
second-guess why the military physician did not order 
diagnostic testing.  Regardless, it would be pure speculation 
at this juncture to comment on what might have been shown had 
an X-ray or MRI been done.  The suggestion that diagnostic 
testing would have produced definitive evidence as to the 
presence or absence of an intrinsic back disorder does not 
support the claim for service connection.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans' Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the claim here was 
reopened, notice of necessary information to reopen a claim 
was not required.

With respect to the merits of the reopened claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in November 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2005, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO obtained the 
service treatment records, private outpatient treatment 
records, and VA clinic treatment records.  In addition, he 
underwent two VA examinations in February 1975 and June 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


